In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________
                        No. 02-19-00008-CV
                   ___________________________

          GARY MARTIN AND KAREN MARTIN, Appellants

                                   V.

JOHN M. BAYOUTH, M.D.; TEXAS HEALTH CARE, P.L.L.C.; BAYLOR ALL
              SAINTS MEDICAL CENTER, Appellees




                On Appeal from the 348th District Court
                        Tarrant County, Texas
                    Trial Court No. 348-286901-16


            Before Womack, J.; Sudderth, C.J.; and Gabriel, J.
                   Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On January 11, 2019, and January 28, 2019, we notified appellants, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellants

have not done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellants have not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015,1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: February 28, 2019




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).


                                           2